Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered by them in favor of the plaintiff. From the judgment rendered on the verdict defendant appeals, assigning errors.
The single exception presented on the appeal is the one directed to the refusal of the court to grant the defendant's motion for judgment as of nonsuit, made first at the close of the plaintiff's evidence, and renewed at the close of all the evidence. C. S., 567. Viewing the evidence in its most favorable light for the plaintiff, the accepted position on a motion of this kind, we think the trial court was justified in submitting the case to the jury, and that the verdict is warranted by the evidence.
No benefit would be derived from setting out in detail the testimony of the several witnesses, as the only question before us is whether it is sufficient, taken in its entirety, to carry the case to the jury, and we think it is.
No error. *Page 863